DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
This office action is responsive to the Amendment filed February 9, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1 and 13 are amended.  Claims 1, 3, 4, 7-11, 13, and 15-23 are pending and have been fully considered.

Specification
The disclosure is objected to because of the following informalities:  concerning the newly amended paragraph from page 7, lines 15-27, therein line 2 recites the “first lip 360”.  Examiner suggests amending this to read the --first lip 362--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the inclusion of the first lip and related language incorporated into the claims in the most recent amendment provides the teachings of Claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 13, 15, 16, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofbauer et al. (U.S. Patent No. 9,541,198, “Hofbauer”).
Regarding Claims 1 and 23, Hofbauer discloses an engine assembly (see Abstract, “two-stroke engines”) including a cylinder (102) having a cylinder bore (interior 
Further, concerning the limitation that the first and second edges are configured to scrape the first land when the piston moves in a lateral direction, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from 
Regarding Claim 3, Hofbauer discloses that the protrusion (comprising ((120), (122), (124)) is positioned at a lower end of the inner annular surface (126) as measured relative to a longitudinal axis of the antipolishing ring (see Figure 3).
Regarding Claim 4, Hofbauer discloses that the protrusion spans around a circumference of the inner annular surface (see Figure 10).
Regarding Claim 13,  Hofbauer discloses moving a piston (100) in an upstroke direction relative to a cylinder bore (Hofbauer sets forth that it is well-known in the art of engines having pistons that the piston will reciprocate within the cylinder, see column 2, lines 37-38), wherein the piston has a crown end and a first land adjacent the crown end (see Figure 13), wherein piston (100) is disposed in a cylinder bore of a cylinder (well-known for any piston in an engine).  Hofbauer discloses scraping (see column 2, lines 37-44) the first land of the piston with an antipolishing ring (110) positioned in a recess (103) disposed in the cylinder bore as the piston moves during operation, wherein antipolishing ring (110) includes the inner annular surface having a protrusion (bottom leg of leg-
While Hofbauer does not specifically disclose that the piston may move in the lateral direction, it is understood that although a piston generally slides in a longitudinal direction in the bore of the cylinder, the protrusion (110) is designed to accommodate an imperfect centering of the piston within the cylinder due to machining tolerances and/or deviations caused by thermal expansion, implying a slight lateral component to the movement of the piston. 
Regarding Claim 15, Hofbauer discloses that the protrusion spans around a circumference of the inner annular surface (see Figure 10).
Regarding Claim 16, Hofbauer discloses that the protrusion includes an inner face (122) with an inner diameter that is smaller than a diameter of the inner annular surface (126) (see Figure 2), wherein the scraping includes scraping the first land with the inner face of the protrusion (see column 2, lines 37-44).
Allowable Subject Matter
Claims 7-11 and 17-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT MOUBRY/Primary Examiner, Art Unit 3747